Citation Nr: 1617494	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a disability of the left foot, to include residuals of cold injury.

2. Entitlement to service connection for a disability of the right foot, to include residuals of a cold injury.

3. Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO. The Board remanded the claims on appeal in January 2014 for further development of the record. The case has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was provided VA examination to assess his claimed disabilities of the left foot, right foot and lumbar spine; however, the opinion obtained and supporting rationale was inadequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his right and left foot disability. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the March 2015 VA foot conditions examination report, the physician should (a) identify any neurological or vascular conditions affecting the Veteran's feet, to include residuals of a cold weather injury and (b) provide an opinion with supporting rationale as to whether the Veteran's right and left foot disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include exposure to extreme weather.

A complete rationale for these opinions should be provided and the examiner is advised that lack of documentation of complaint of right or left foot disability in the service treatment records, without further explanation, is insufficient rationale for an opinion. All opinions should be based on examination findings, historical records, Veteran's credible lay statements and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability. The examiner should assume that the Veteran's testimony that he experienced symptoms of burning, numbness, peeling, and color changes in his feet following a lengthy field march in cold, wet weather is credible.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his lumbar spine disability. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the March 2015 VA back (thoracolumbar spine) conditions examination report and the medical records from July 1967 from Greenville General Hospital noting that x-rays showed a congenital abnormality with bilateral sacralization, the examiner should (a) note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any; (b) provide an opinion with supporting rationale as to whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had any low back or spine conditions that existed prior to his active military service. If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's active military service; and, (c) for any low back or spine condition that did not exist prior to service, provide an opinion with supporting rationale as to whether the Veteran's lumbar spine disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

A complete rationale for these opinions should be provided and the examiner is advised that lack of documentation of complaint of a lumbar spine disability in the service treatment records, without further explanation, is insufficient rationale for an opinion. All opinions should be based on examination findings, historical records, Veteran's credible lay statements and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability. The examiner is advised that the Veteran is competent to report that he was told after separation from service that he had an extra vertebrae and that he should never have enlisted because the physical activities in service aggravated his pre-existing condition. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After completing all indicated development, the AOJ should readjudicate claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




